Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving an indication of an event initiated by a first user, wherein the event is related to an entity associated with an activity; sending, to the first user, a request for further information about the activity; receiving, from the first user, a response with the further information; retrieving contacts of the first user in the online social network; determining that one or more of the retrieved contacts have engaged in social activities on the online social network related to the entity; and sending, to the one or more contacts, a recommendation for the entity based on the received further information (claims 1, 13, and 17); the request for further information about the activity comprises a request to perform an action associated with the first concept node (claim 3); the social activities are actions taken on the online social network by the one or more contacts with respect to the first concept node (claims 5, 15, and 18);  determining that the first user may be able to provide the further information based on a type of the event (claim 8); generating content of the recommendation based on the received further information (claims 9 and 16); the content of the recommendation is further based on information associated with advertisements) to facilitate social interaction between or among users.  (Spec, ¶. 3.)  
This judicial exception is not integrated into a practical application.  In particular, Claims 2, 4, 6, 7, 14, 15, and 18 recite the entity is represented by a first concept node of a social graph of the online social network; storing the received further information in association with the first concept node in the social graph; the first user is represented by a first user node of the social graph; and storing the event in association with an edge connecting the first concept node and the first user node in the social graph.  This representing/storing is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity.
The claims add that a “one or more computing devices of an online social network” (claim 1); “[o]ne or more computer-readable non-transitory storage media embodying software;” and “one or more processors associated with one or more computer servers associated with a social networking system; and a memory coupled to 
The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of using computing devices, processors, storage medium, and memory amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are rejected as being unpatentable over US 20100262658 (Mesnage) in view of US 20140047023 (Baldwin) further in view of US 20110004692 (Occhino). 
Regarding claim 1, Mesnage teaches or suggests a method comprising, by one or more computing devices of an online social network: receiving an indication of an event initiated by a first user, wherein the event is related to an entity associated with an activity (¶¶ 6, 31); 
sending, to the first user, a request for further information about the activity (¶¶ 56, 85); 
receiving, from the first user, a response with the further information (¶¶ 60, 86);
retrieving contacts of the first user in the online social network (¶¶ 33, 38);
and sending, to contacts, a recommendation for the entity based on the received further information (¶ 81). 
Mesnage does not expressly disclose determining that one or more of the retrieved contacts have engaged in social activities on the online social network related to the entity and sending, to the one or more contacts, a recommendation for the entity.
related to an entity (¶¶ 39-40).   
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mesnage’s recommendations, Baldwin’s suggestions, and Occhino’s affinity scores for determining that one or more of the retrieved contacts have engaged in social activities on the online social network related to the entity; and sending, to the one or more contacts, a recommendation for the entity based on the received further information.  A reason to so would have been to send recommendations only to contacts who would be interested in the recommendation.
Regarding claim 2, the aforementioned combination teaches or suggests the entity is represented by a first concept node of a social graph of the online social network (Baldwin ¶ 29, Occhino ¶ 19).  The teachings and suggestions of the references are combined to enable visualization of relationships.
Regarding claim 3, the aforementioned combination teaches or suggests the request for further information about the activity comprises a request to perform an action associated with the first concept node (Mesnage ¶ 86, Baldwin ¶ 29, Occhino ¶ 19).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.

Regarding claim 5, the aforementioned combination teaches or suggests the social activities are actions taken on the online social network by the one or more contacts with respect to the first concept node. (Mesnage ¶ 86; Baldwin ¶¶ 29, 45; Occhino ¶¶ 19, 39-40).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 6, the aforementioned combination teaches or suggests the first user is represented by a first user node of the social graph (Baldwin ¶ 29, Occhino ¶ 19).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 7, the aforementioned combination teaches or suggests storing the event in association with an edge connecting the first concept node and the first user node in the social graph (Baldwin ¶ 29, Occhino ¶ 19).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 8, the aforementioned combination teaches or suggests determining that the first user may be able to provide the further information based on a type of the event  (Mesnage ¶¶ 31, 56).

Regarding claim 10 , the aforementioned combination teaches or suggests the content of the recommendation is further based on information associated with the event (Mesnage ¶ 81).
Regarding claim 11, the aforementioned combination teaches or suggests the recommendation comprises an advertisement, a sponsored story, a recommendation, or a suggestion (Mesnage ¶ 81).
Regarding claim 12, the aforementioned combination teaches or suggests the social activities comprise a same type as a type of the event (Baldwin ¶ 45; Occhino 39-40).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 13-19, the aforementioned combination teaches or suggests the limitations of the claim(s) as explained supra, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. 
For example, US 20110106736 provide prediction and suggestion of proposed actions a user of an electronic device is likely to want to do, at certain circumstances.
For another example, US 7657600 provides a method of replying to a user electronic mail (email) message sent from a user within a system that processes 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448